DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5-8, 12, 13, 15-22, 26-34, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claims 2, 38 and 39, it is unclear if whether the comparison of the one or more patient waveforms to each of the reference waveforms is a comparison of each patient waveform individually to each reference waveform or is it the comparison of multiple patient waveforms as a group to each of the reference waveforms.
Claims 3, 5-8, 10, 12, 13, 15-22 and 26-34 are rejected based on their dependence from rejected base claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5, 6, 12, 13, 17-22, 29-33, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerges US2009/0281434 in view of Huiku US2010/0081942.
Regarding claims 2, 38 and 39, Messerges discloses one or more processors; and 
a non-transitory computer readable medium in communication with the one or more processors, the computer readable medium having encoded thereon a set of instructions executable by the one or more processors to cause the computer system to, 
monitor, with one or more sensors, physiological data of a patient over a time period, wherein the physiological data is cardiovascular data of the patient ([¶15]); 
analyze, with a computer system ([¶42]), the physiological data, wherein the analysis comprises: 
a comparison of a sample of the physiological data against a model, the model comprising reference data representing a plurality of reference waveforms, each reference waveform of the plurality of reference waveforms corresponding to a respective compensatory reserve index ("CRI") value based on at least on a time-dependent intravascular volume loss and an intravascular volume loss at a point of hemodynamic decompensation ([¶41] the measured data is used to make a fluid model for the patient, the reference waveform, and that is then matched to or compared a current measured waveform to determine fluid status. The fluid model is based partially on the volume loss and the hemodynamic decompensation), 
wherein the compared, sampled physiological data comprises data representing one or more patient waveforms obtained over the time period, 
wherein the comparison of the sampled physiological data to the model comprises a comparison of a sample of the data of the one or more patient waveforms with the reference data representing the plurality of reference waveforms of the model ([¶41] the current sample and the model are compared); 
determine a similarity between the compared, sampled data of the one or more patient waveforms and the reference data representing each of the plurality of reference waveforms of the model; 
estimate a plurality of CRI values of the patient, based at least in part on the determined similarities ([¶41] the fluid status is determined based on the matching of the model to the current waveform): 
Messerges does not disclose comparing the CRI over time or a transfuser. Huiku teaches estimate a probability that the patient is bleeding based on, at least in part, a rate of change between at least two of the plurality of values of CRI that are estimated by comparison of the physiological data obtained from the patient at two or more respective times during the time period to the reference data representing each of the plurality of reference waveforms of the model ([¶8,70] fluid status is compared overtime to determine volume status); and 
output one or more control signals to control the operation of a rapid transfuser to transfuse the patient with blood or blood products based on the assessment that the patient is probably bleeding ([¶76]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Messerges with the teachings of Huiku in order to control the patient’s fluid status and avoid hypovolemia ([¶2,61]).
1
Regarding claim 3, Messerges discloses 2displaying, on a display device, an indicator of the estimate of the probability that 3the patient is bleeding, wherein one or more of (i) monitoring the physiological 4data, (ii analyzing the physiological data, (iii) estimating the probability that the 5patient is bleeding, or (iv) displaying the indicator in real-time ([¶14] continuous monitoring provides instantaneous readings).  
1			RR  	Regarding claim 5, Huiku teaches the 2physiological data obtained from the patient at the two or more respective times 3includes physiological data obtained at least one of before, during, or after a fluid 4resuscitation procedure ([¶76]).  
1	Regarding claim 6,  The method of claim 2, wherein estimating 2the probability that the patient is bleeding further comprises estimating the 3probability that the patient is bleeding based at least in part on an average value 4of CRI over the period of time (¶38,39 the fluid model is based on the patient’s euvolemic state and a time history of sensor data).1
 	Regarding claim 12 and 13, Messerges discloses determining if the patient is bleeding or not ( this represented as a Boolean variable would be 1 or 0 with the 1 indicating bleeding)1.
Regarding claim 17, Messerges discloses the time 2period comprises a fixed, historical monitoring time period of the patient ([¶19]).
1  	Regarding claim 18, Messerges discloses the time 2period comprises a dynamic, historical monitoring time period  of the patient ([¶38-40] the model is updated dynamically).  
Regarding claim 19, Messerges discloses wherein at least one of the one or more sensors is selected from the group consisting of a blood pressure sensor, an intracranial pressure monitor, a central venous pressure monitoring catheter, an arterial catheter, an electroencephalograph, a cardiac monitor, a transcranial Doppler sensor, a transthoracic impedance plethysmograph, a pulse oximeter, a near infrared spectrometer, a ventilator, an accelerometer, and an electronic stethoscope ([¶35]).  
Regarding claim 20, Messerges discloses the Page 6 of 13	 physiological data comprises data representing blood pressure waveforms ([¶35]).3
Regard 	Regarding claims 21 and 22, Huiku teaches wherein the 2physiological data comprises data representing photoplethysmograph (PPG) 3waveforms ([¶34]).
Regarding claims 29-33, Messerges discloses dehydration states ([¶5]) but does not disclose the other states. Huiku teaches the one or more physiological states comprises a state of cardiovascular collapse or near-cardiovascular collapse, a state of euvolemia and a state of hypervolemia. ([¶3]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device with the teachings of Huiku in order to control fluid infusion and the patient’s fluid state ([¶76]).

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Messerges US2009/0281434 in view of Huiku US2010/0081942 in view of Rodriguez-Llorente et al. US 2014/0073938.
Regarding claim 7 and 8, Messerges does not disclose the specific metrics but Rodriguez teaches estimating a probability that the patient is bleeding comprises estimating the probability that the patient is bleeding based at least in part on a skewness of at least some of the plurality of values of CRI (¶12) a standard deviation (¶19) a rate of rate change of at least some of the plurality of values of CRI (¶356). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Messerges with the teachings of Rodriguez as it is no more than the predictable use of prior art methods for their established purpose which would have resulted in determining the various metrics.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerges US2009/0281434 in view of Huiku US2010/0081942 further in view of Lian et al. US 2008/0294217.
1Regarding claim 16, Messerges does not  Regarding claim 16, Messerges does not disclose determining 2the similarity further comprises: 3producing, for each respective patient waveform of the one or more 4patient waveforms obtained over the time period, a respective similarity 5coefficient representing a similarity between a respective 6patient waveform and each of the plurality of reference waveforms of 7the model normalizing the produced, respective similarity coefficients; 12summing each respective CRI value, corresponding to each of the one or 13more reference waveforms of the model , respectively, weighted by the normalized, produced 15similarity coefficient and 18determining, an estimated CRI value 19for the patient based on the summed, weighted  CRI values. Lian however teaches determining a similarity index when comparing signals and normalizing and summing index ([¶44-51]). Therefore it would have been obvious to one of ordinary skill at the time of filing to modify the combination with the teachings of Lian and arrive at the predictable result of using Lian's matching in its determination of a hemodynamic reserve index as it is not more than the exchange of prior art elements for their intended purpose.20
1		 	
Claim(s) 15, 26-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerges US2009/0281434 in view of Huiku US2010/0081942 in view of Chon et al. US 2012/0296219.
1  	Regarding claims 15, 26-28 and 30, the combination does not disclose 6the one or more reference waveforms correspond to a 7state of hemodynamic decompensation or near hemodynamic decompensation, 8or a series of states progressing towards hemodynamic decompensation. Chon teaches LBNP is used to simulate decompensation and heavy blood loss ([¶28]). Therefore it would be obvious to one ordinary skill in the art the time filing to modify the combination with the teachings of Chon in order to model heavy blood loss.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerges US2009/0281434 in view of Huiku US2010/0081942 further in view of Kanai US 5,619,990.
Regarding claim 34, Messerges does not specifically disclose correlating the received data with the physiological state measurements of the test subject comprises: identifying a most predictive set of signals. Kanai teaches a system that uses a predictive model using the same equation where the outcome is the product of a function and the coefficients from the collected signals ([C5 L46-C6 L58] the claim appears to the output of the same equation thus Kanai teaches this as well). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device with the teachings of Kanai in order to have an expert discrimination system for predicting patient disease or outcome ([C2 L39-60]). Furthermore the combination is no more than the predictable use of prior art elements for their established purpose. 

Response to Arguments
Applicant’s arguments, see pgs. 12-13, filed 6/24/22, with respect to the rejection(s) of claim(s) under 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 to Messerges and Huiku.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALLEN PORTER/Primary Examiner, Art Unit 3792